                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    DWIGHT ALLEN,

                  Claimant,                                        CIVIL ACTION NO.: 2:17-mc-3

          v.

    THE FEDERAL DISTRICT COURT FOR
    THE SOUTHERN DISTRICT OF GEORGIA,

                  Respondent.


          ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Claimant Dwight Allen’s failure to update his

address and failure to prosecute this action. For the following reasons, I RECOMMEND the

Court DISMISS Allen’s “Affidavit of Truth” without prejudice for failure to follow the Court’s

directives and failure to prosecute. 1 I further RECOMMEND the Court DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal and DENY Allen

leave to appeal in forma pauperis.


1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Allen that his suit is due to be dismissed. As indicated below, Allen will have the opportunity to present
his objections to this finding, and the presiding district judge will review de novo properly submitted
objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-
3562-TWT-JFK, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
report and recommendation constituted adequate notice and plaintiff’s opportunity to file objections
provided a reasonable opportunity to respond).
                                           BACKGROUND

        On August 30, 2017, Plaintiff, then incarcerated at Dodge State Prison in Chester,

Georgia, filed an “Affidavit of Truth” requesting the Court remove all cases from January 1,

2005 to September 22, 2009 that were counted as “strikes” against him under 28 U.S.C.

§ 1915(g). Doc. 1. Plaintiff asserted it was the intent of Congress to remove strikes after a

period of seven to ten years from when they had accrued. Id. at 2. On September 10, 2018, the

Court mailed Plaintiff an Order reassigning this case to the undersigned. This Order was

returned as undeliverable 10 days later on September 20, 2018, because Plaintiff was not at

Dodge State Prison. Doc. 2. It is the Plaintiff’s responsibility to ensure the Court has a proper

mailing address and contact information. Plaintiff failed to provide any updated contact

information to the Court. Indeed, Plaintiff has not made any filings in this case since his initial

filing on August 30, 2017.

                                             DISCUSSION

        The Court must now determine how to address Allen’s failure to update his address and

failure to prosecute this action. For the reasons set forth below, I RECOMMEND the Court

DISMISS without prejudice Allen’s cause of action and DENY him leave to appeal in forma

pauperis.

I.      Dismissal for Failure to Prosecute and Follow this Court’s Orders

        A district court may dismiss a plaintiff’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to

manage its docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,


2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. .


                                                     2
Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b)

allows for the involuntary dismissal of a plaintiff’s claims where he has failed to prosecute those

claims, comply with the Federal Rules of Civil Procedure or local rules, or follow a court order.

Fed. R. Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660,

2005 WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192

(11th Cir. 1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . .

. [based on] willful disobedience or neglect of any order of the Court.” (emphasis omitted)).

Additionally, a district court’s “power to dismiss is an inherent aspect of its authority to enforce

its orders and ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205

F. App’x 802, 802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983)).

          Dismissal with prejudice for failure to prosecute is a “sanction . . . to be utilized only in

extreme situations” and requires that a court “(1) conclud[e] a clear record of delay or willful

contempt exists; and (2) mak[e] an implicit or explicit finding that lesser sanctions would not

suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623, 625–26 (11th Cir. 2006)

(quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem. Ass’n (Lux.), 62 F.3d

1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x 616, 619 (11th Cir.

2007) (citing Morewitz, 62 F.3d at 1366). In contrast, dismissal without prejudice for failure to

prosecute is not an adjudication on the merits, and, therefore, courts are afforded greater

discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619; see also Coleman,

433 F. App’x at 719; Brown, 205 F. App’x at 802–03.




                                                     3
        While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service).

        Allen did not provide this Court with an updated address. This Court has no means by

which it can communicate with Allen and is unable to move forward with this case. Allen has

failed to diligently prosecute his claims, as he has not taken any action in this case for more than

two years’ time. For these reasons, I RECOMMEND the Court DISMISS without prejudice

Allen’s cause of action.

II.     Leave to Appeal in Forma Pauperis

        The Court should also deny Allen leave to appeal in forma pauperis. Though Allen has

not yet filed a notice of appeal, it is appropriate to address this issue in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (providing trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

        An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an

objective standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A

party does not proceed in good faith when he seeks to advance a frivolous claim or argument.

See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous

when it appears the factual allegations are clearly baseless or the legal theories are indisputably

meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393

(11th Cir. 1993). An in forma pauperis action is frivolous and not brought in good faith if it is




                                                   4
“without arguable merit either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir.

2002); see also Brown v. United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2

(S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Allen’s failure to update his address and failure to

prosecute, there are no non-frivolous issues to raise on appeal, and an appeal would not be taken

in good faith. Thus, the Court should DENY Allen in forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Allen’s “Affidavit of Truth,” doc. 1, DIRECT the Clerk of Court to CLOSE this case and to

enter the appropriate judgment of dismissal, and DENY Allen leave to proceed in forma

pauperis on appeal.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to

address any contention raised in the Complaint must also be included. Failure to do so will bar

any later challenge or review of the factual findings or legal conclusions of the Magistrate Judge.

See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections

must be served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections

not meeting the specificity requirement set out above will not be considered by a District Judge.




                                                 5
A party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Allen.

        SO ORDERED and REPORTED and RECOMMENDED, this 30th day of April,

2019.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              6
